DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 8/19/2021.  Claims 1-23 are now pending.  
3.	In view of the Response and further consideration, the previous rejection of claims 15 and 20 under 35 U.S.C. 112(b) and objection to claims 16-23 are withdrawn.  The previous rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Mehlmann (US 2012/0164364) are maintained.
Allowable Subject Matter

4.	Claims 16-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Mehlmann (US 2012/0164364).
	Mehlmann discloses an acrylic alloy composition comprising: a) 100 parts of an impact-modified acrylic resin composition containing 15 to 95 weight percent acrylic polymer (having weight average molecular weight between 50,000 and 500,000 g/mol) and 85 to 5 weight percent of one or more core/shell impact modifiers having a core layer and one or more shell layers, b) 5 to 150 parts of one or more low melt viscosity polymers (having a melt flow rate of more than 10 g/10 minutes) that are compatible with the acrylic polymer; wherein the weight percent of impact modifier in the alloy composition is from 5 to 60 weight percent (claim 1, [0015], [0019]).  
Mehlmann does not teach or fairly suggest the claimed acrylic article made by a material extrusion additive manufacturing process.

Response to Arguments

6.	Applicants’ arguments filed on 8/19/2021 have been fully considered and are not persuasive.  
	Applicant had argued that Mehlmann does not disclose the use of its composition in material extrusion additive manufacturing.  As stated in the office action mailed on 3/19/2021, the phrase “for use in material extrusion additive manufacturing” in claim 1 is an intended use.
	Applicant had argued that Mehlmann teaches the composition to have a weight average molecular weight of higher than 500,000 g/mol.  Attention is drawn to paragraph [0015] where Mehlmann teaches that the acrylic polymer has a weight average molecular weight of between 50,000 and 500,000 g/mol.
	Applicant also argued that the claimed composition has the flexibility and flow properties to be printed, having physical weathering resistance, transparency and low warpage.  These are properties mentioned in the specification, but not in the claim limitations.
	Based on the above the rejections by Mehlmann are still proper.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/HUI H CHIN/Primary Examiner, Art Unit 1762